Citation Nr: 1339660	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-30 626A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a skin condition, claimed as chloracne, to include as secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

In January 2009, the Veteran filed a claim for service connection for a skin condition, to include chloracne, to include as secondary to exposure to herbicides.  In support of his claim is a VA Agent Orange Consult record, dated November 2006, which shows the Veteran had skin that scars easily and that the skin on his back had lots of bumps.  The Veteran reported that the bumps sometimes got infected.  The diagnosis was chloracne.  During the pendency of the claim, the Veteran was scheduled for VA examinations in May 2012.  It is unclear whether the examinations were scheduled for the skin condition.  Regardless, he was unable to attend the examinations due to hospitalization for knee surgery.  Since the Veteran has presented good cause for missing the May 2012 VA examinations, since the November 2006 VA Agent Orange Consult shows a diagnosis of chloracne, and since the Veteran is competent and credible to state that he continues to have a current skin condition, the Board finds that a remand is necessary to schedule a VA examination to determine the nature and etiology of any skin condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain updated VA treatment records from the Atlanta VAMC.

2. The RO/AMC must schedule the Veteran for a VA examination to determine the nature and etiology of the claimed skin condition.  The claims file, any pertinent records on Virtual VA, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should identify all skin conditions present since January 2009 and indicate for each whether it is at least as likely as not (50 percent or greater probability) that the skin condition had onset during or as a result of service, to include exposure to herbicides.  If possible, the examiner should indicate whether the condition had onset within one year of the Veteran's exposure to herbicides.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner should address the Agent Orange Consult record and the Veteran's lay statements concerning the onset and continuity of his skin condition.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The Veteran is hereby notified that if he is scheduled for a VA examination, it is his responsibility to report and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, and following any other indicated development, the RO/AMC should readjudicate the issue on appeal in light of all the evidence of record.  If the appeal is denied in any respect, the Veteran and his representative should be provided a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  The Veteran should then be afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The case should then be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


